Citation Nr: 0718622	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B Weiss, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals on appeal 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the issue on appeal.  Since that 
decision, the veteran has relocated to Michigan and the 
claims file has been transferred to the RO in Detroit, 
Michigan.

Initially the Board notes that the veteran stated in October 
2004 that his condition had worsened further and that he was 
unemployed.  However, in his substantive appeal received in 
April 2005, he stated that he was working part-time 
"shuffling cars."  Therefore, it is not clear whether the 
veteran contends that he is unable to maintain substantially 
gainful employment due to his service-connected disabilities.  
However, as the Board grants a 70 percent rating for PTSD 
below, the RO should initially adjudicate the question of 
entitlement to a total rating based on individual 
unemployability under 38 C.F.R. § 4.16 (2006).


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by a Global Assessment 
of Functioning on examination of 48; he experiences social 
and occupational impairment with deficiencies in multiple 
areas, including work, relationships, and mood, and he has 
near continuous depression and difficulty adapting to work or 
maintaining effective relationships. 

2.  The appellant's PTSD is not manifested by total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

3.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, and no higher, for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.125, 4.130, including Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, VA satisfied its duty to notify by means of a June 2004 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate his claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter was 
issued before the initial adjudication of this claim in 
September 2004, and there is therefore no prejudicial timing 
defect under Pelegrini, especially where the appellant has 
since been provided opportunities to respond to this VCAA 
notification prior to the readjudication of his claim in the 
subsequent February 2005 statement of the case (SOC).

The Board also notes that, during the pendency of this 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not specifically provided 
with notice of the types of evidence necessary to establish 
an effective date for the disability on appeal.  Having 
identified this inadequacy in the VCAA notice given to the 
veteran, the Board initially presumes this error to have been 
prejudicial to the veteran.  See Sanders v. Nicholson, (No. 
06-7001) (Fed. Cir. May 16, 2007) (requiring VA to presume 
errors in VCAA notice to be prejudicial to appellant, and 
shifting burden to VA to demonstrate error was not 
prejudicial).  In this case, however, the error in notice 
appears harmless.  All of the veteran's PTSD treatment is 
through the VA, and the RO has obtained records of that 
treatment for appellate review.  Upon review of those 
records, the RO, and not the Board, will be assigning an 
effective date for the increase to 70 percent disabling.  The 
Board can see no advantage to the veteran in remanding this 
case to provide him additional VCAA notice letters.  
Therefore, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.

With regard to the duty to assist, based on a careful review 
of the record, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Increased Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

As provided by the VA Schedule for Rating Disabilities, a 50 
percent rating is warranted if PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 70% 
rating, the Board must consider whether the veteran has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).  

For purposes of assessing evidence found in psychological 
reports, the Board notes that on such reports, a Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Review of the history of the disability shows that service 
connection was granted by a rating decision dated in May 1998 
based on combat in Vietnam and VA examination in February 
1998 which was found to show mild symptoms of increased 
irritability and some difficulty in social or occupational 
functioning.  A 10 percent rating was assigned. 

A rating decision dated in January 2003 increased the rating 
to 50 percent effective from November 2000 based on treatment 
findings of PTSD with depression and increased PTSD symptoms.  
The veteran reported having marital problems, sleep problems, 
problems with memory and concentration, anger, irritability, 
flashbacks, startle response, and feelings of depression.  
Examination in December 2002 showed that the veteran was 
thinking clearly and had a mildly elevated level of anxiety, 
and a downcast affect.  PTSD with secondary depression was 
diagnosed and the GAF score was 52, indicating moderate 
symptoms.  

In March 2004, the veteran requested an increase in his PTSD 
rating, stating that his memory was getting much worse, he 
was becoming withdrawn, and it was difficult to carry on a 
conversation due to forgetting things.  He was inattentive.  
He had lived alone in his apartment for 2 years, which 
compared poorly to his previous position with his own home, a 
son, and a dog. He said he had only been able to keep part-
time jobs since 1999.  He still had anger, nightmares, and 
mood swings.  He felt that his difficulty getting along with 
others had worsened as well as his relationships with women.

Review of VA outpatient mental health treatment from February 
2003 to July 2004 shows that the veteran regularly attended 
outpatient therapy although he elected not to use 
psychotropic medicine.  In November 2003, it was noted that 
he experienced financial frustration, difficulties with this 
ex-wife and his son, and difficulty obtaining a job in 
Michigan, where he had decided to relocate.  In March 2004, 
it was discussed that the following symptoms had worsened:  
agitation, restless sleep, nightmares, anger, irritability, 
inability to find and hold a job of choice, relationship 
struggles with his son, seeing "images," hypervigilance, 
memory and concentration problems, and intrusive thoughts. In 
July 2004, the veteran's social worker stated that he seemed 
to be "stuck," and that he could not move ahead with his 
plans even though he said he was determined to do so.  

June 2004 VA psychological examination disclosed the 
veteran's report that he had difficulty keeping and holding a 
job.  He was working two part-time jobs because of his 
difficulty getting along with people.  He had been in VA 
individual and group therapy since 1998.  He did not take 
psychiatric medication as he did not like it.  Two years 
before, he had gotten divorced from his wife of 14 years, and 
he reported that part of that was because of inability to get 
along due to PTSD.  He did not have a girlfriend.  He 
reported having trouble dating and meeting people due to 
being rejected by people.  One of his part-time jobs was 
moving cars back and forth for a car rental company and the 
other was as a security guard.  The veteran reported that he 
had been losing weight unintentionally.  

On examination in June 2004, the veteran's mood was stable 
and appropriate and he maintained good eye contact and was 
easy to engage.  He was oriented and his speech was clear and 
consistent with his thinking.  Memory and attention were 
within average limits.  It was opined that the veteran's 
symptoms of PTSD appeared to be lasting longer, especially 
his problems controlling his anger and irritability.  It was 
felt that he was dysfunctional and that his symptoms 
interfered with his ability to function effectively in a 
social situation and at work.  It was reported that his PTSD 
had impaired his thought process and his ability to 
communicate effectively.  It was noted that his depression 
might be causing his unexplained weight loss.  In conclusion, 
the examiner remarked that the GAF currently was 48, with a 
GAF in the past year of 52.  The examiner endorsed the 
reported symptoms of nightmares, problems with memory and 
concentration, sleep disturbance, anger and irritability 
issues, secondary depression, flashbacks, and a strong 
startle response.  The veteran had problems at work getting 
along with people and taking orders from authority figures.  
He had trouble keeping and maintaining jobs.  His issues with 
his ex-wife included PTSD issues of anger and irritability.  
It was remarked that he was very lonely and had trouble 
meeting people.  The examiner stated that the veteran was 
very upset by 9-11 and found he was very emotional, with his 
mind wandering.  Finally, he had less confidence in himself 
and was depressed.  While the Board notes the examiner's 
comment that he did not have the claims file to review, the 
Board is reassured by the examiner's additional remarks to 
the effect that he was not requesting the claims file, and 
that he had carefully reviewed the extensive notes on the 
veteran that were in the medical file due to his long term VA 
treatment for PTSD, as well as the same examiner's report of 
his prior examination of the veteran in 2002.

A VA social worker's note dated in July 2004 indicated that 
the veteran would be moving to Michigan in a move he had 
planned for two years.  He was discouraged in that he had not 
found work there yet.  He was urged to reconsider taking PTSD 
medication. 

Based on review of all of the evidence of record, the Board 
has determined that the evidence relevant to this claim is in 
equipoise.  Evidence in favor of the claim is that the VA 
treatment providers clearly feel that the veteran's symptoms 
of PTSD have worsened.  The June 2004 examiner, however, 
while apparently finding the reports of symptoms reliable, 
assesses the veteran's GAF as 48, only a few points worse 
than the GAF of 52 in 2002.  And, the highest GAF in the year 
preceding the 2004 examination remained 52.  This is 
indicative of moderate symptoms of PTSD in the past year but 
serious symptoms shown on examination.  The Board finds this 
GAF consistent with the endorsed symptoms of nightmares, 
problems with memory and concentration, sleep disturbance, 
anger and irritability issues, secondary depression, 
flashbacks, and a strong startle response.  Considering 
specifically the criteria for a 70 percent rating, while the 
Board agrees with the veteran that he experiences social and 
occupational impairment with deficiencies in multiple areas, 
including work, relationships, and mood, and that he has near 
continuous depression and difficulty adapting to work or 
maintaining effective relationships, he does not have 
difficulty functioning independently, impaired impulse 
control, periods of violence, suicidal ideation, and several 
other symptoms suggested as guidance for a 70 percent rating 
by the Rating Schedule.  As such, the evidence is evenly 
balanced, or in equipoise.  The veteran is afforded the 
benefit of the doubt and the claim is granted to the extent 
that a 70 percent rating is assigned.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, Diagnostic Code 9411.  

However, as the evidence is evenly balanced between the 
criteria for a 50 and a 70 percent rating, the disability 
picture does not more nearly approximate the criteria for a 
100 percent rating, and no schedular rating higher than 70 
percent may be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The appellant's PTSD is not 
manifested by total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

The Board has considered whether the veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance, but may consider whether referral to the 
appropriate first-line officials is required.  See also 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) citing Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (holding that 
§ 3.321(b)(1) "does not preclude the Board from considering 
whether referral to the appropriate first-line officials is 
required").  In this case, the schedular evaluations are 
adequate as the veteran's symptoms are evenly balanced 
between the criteria for a 50 and 70 rating.  


ORDER

An increased evaluation for service-connected PTSD from 50 
percent to 70 percent disabling is granted, subject to law 
and regulations governing an award of monetary  compensation; 
the appeal is granted to this extent only.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


